IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. PD-0873-12


LARRY GORDON RANDALL, Appellant

v.


THE STATE OF TEXAS




ON APPELLANT'S PETITION FOR DISCRETIONARY REVIEW
FROM THE TENTH COURT OF APPEALS

BRAZOS COUNTY



 Meyers, J., filed a dissent to the refusal to grant Appellant's PDR.

DISSENT


	The facts of this case are illustrative of the fallacy in the reasoning of Gonzalez v.
State, 369 S.W.3d 851 (Tex. Crim. App. 2012), in which this Court took the premise of
community caretaking way beyond what the law envisioned.  Community caretaking is
supposed to be an exception to the warrant requirement that applies only when an officer
actually observes that someone is in need of assistance.  An officer cannot claim that he is
engaged in community caretaking when he is simply investigating a scene to see if
something happened.
	In this case, as in Gonzalez, the officer did not see anything happen, rather he was
checking to see if something was happening.  This is investigation, not community
caretaking.  Also similar to Gonzalez, the facts here indicate that under the factors listed
in Wright v. State, 7 S.W.3d 148 (Tex. Crim. App. 1999), the officer's belief that
Appellant was in need of community caretaking was unreasonable.  Appellant exhibited
no distress at all; he was located safely on the side of the road at a time when there was
very little traffic, so no possibility of danger to other drivers;  the officer saw that
Appellant was on the phone, thus had access to assistance independent from that offered
by the officer; and he presented no danger to himself or others.  Thanks to the majority
decision in Gonzalez, officers are now allowed to detain and investigate someone safely
pulled over on the side of the road without ever observing any difficulties or distress.  If
this case is any indication, it looks like officers are taking that opportunity and running
with it.  I would grant this case and hold that Appellant's detention was not justified
under the community caretaking exception to the warrant requirement.
	The majority of this Court has basically turned community caretaking into a bed
check in boarding school.  Therefore, I respectfully dissent to the Court's refusal to grant
Appellant's PDR.
								Meyers, J.
Filed: October 31, 2012
Publish